


EXHIBIT 10.40


Summary of Compensatory Arrangements with Members of the Supervisory Board
Fiscal Year 2012
 
Each member of the Supervisory Board of Vistaprint N.V. receives an annual cash
retainer of $24,000 per year, payable in quarterly increments, plus $3,000 for
each regularly scheduled meeting of the board that the director physically
attends and $10,000 annually for each committee on which the director serves.
The chairs of the Supervisory Board and of the Audit Committee each receive an
additional annual cash retainer of $15,000, and the chairs of the Compensation
Committee and of the Nominating and Corporate Governance Committee each receive
an additional annual cash retainer of $10,000.


Directors are also reimbursed for reasonable travel and other expenses incurred
in connection with attending meetings of the board of directors and its
committees.
 
On the date of each annual general meeting, each director will receive two
equity grants: (i) a share option to purchase a number of ordinary shares having
a fair value equal to $50,000, up to a maximum of 12,500 shares, granted under
our 2005 non-employee directors’ plan, as amended, and (ii) restricted share
units having a fair value equal to $110,000.
 
Each newly elected or appointed Supervisory Board member will receive two equity
grants upon his or her initial appointment or election to the board: (i) a share
option to purchase a number of ordinary shares having a fair value equal to
$150,000, up to a maximum of 50,000 shares, granted under our directors’ plan,
and (ii) restricted share units having a fair value equal to $125,000.
 
The directors’ options and restricted share units vest at a rate of 8.33% per
quarter over a period of three years from grant, so long as the director
continues to serve as a director on each such vesting date. Each option and
restricted share unit terminates upon the earlier of ten years from the date of
grant or 90 days after the director ceases to serve as a director. The exercise
price of the options granted under the directors’ plan will be the fair market
value of Vistaprint N.V. ordinary shares on the date of grant.
 
All dollar amounts are in United States dollars.






